This is an appeal from a judgment of the municipal court of Chicago by which the appellee was found not guilty of violating a section of the revised Chicago code which required certain wholesale food establishments to be licensed.
The record contains a certificate of the trial judge stating that the validity of a municipal ordinance is involved and that in his opinion the public interest requires that the appeal shall be taken directly to this court. (Smith's Stat. 1933, chap. 110, par. 199, p. 2191.) A search of the record discloses the following to have been the finding of the court: *Page 621 
The court: "There will be a finding against the city in this case.
Mr. Foss: "What is the court's thought about the ordinance, may I ask? Is it your opinion that the company is not within the purview of the ordinance?
The court: "That is correct."
From this it sufficiently appears that the court did not pass upon the validity of the ordinance but merely found that the business or establishment of the appellee was not within its provisions or requirements. The validity of an ordinance not being necessarily involved we are without jurisdiction, and the cause will be transferred to the Appellate Court for the First District. City of Chicago v. Peterson, ante, p. 177.
Cause transferred.